43 A.3d 1287 (2012)
David LUSIK, Appellant,
v.
PENNSYLVANIA BOARD OF PROBATION AND PAROLE; Cynthia Daub, Board Secretary; Matthew T. Mangino, Esquire, Board Member; Allan M. Robinson, Esquire, Board Attorney; Judith B. Selvey, Parole Staff Technician; Steven Palm, Unlicensed Therapist; Dr. Simmons, Staff Psychologist; Unit Manager Heberling; and Eric D. Ray, Corrections Classification Program Manager, Appellees.
No. 33 EAP 2011.
Supreme Court of Pennsylvania.
May 7, 2012.

ORDER
PER CURIAM.
AND NOW, this 7th day of May, 2012, the order of the Commonwealth Court is AFFIRMED.
The request for Leave for Permission to File Application Rule 2501(a) filed April 4, 2012 and the request for Leave to File the Documents filed on April 23, 2012 are DENIED.